


110 HRES 499 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 499
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2007
			Mr. Smith of Texas
			 (for himself and Mr. King of New York)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Financial Services and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Administration should rigorously enforce the laws of
		  the United States to substantially reduce illegal immigration and greatly
		  improve border security.
	
	
		Whereas the President of the United States has the primary
			 authority to employ Federal Government resources to enforce immigration
			 laws;
		Whereas forty percent of the estimated twelve to twenty
			 million illegal immigrants currently in the United States have overstayed their
			 non-immigrant visas;
		Whereas the implementation of the United States Visitor
			 and Immigrant Status Indicator Technology (U.S.–VISIT) program would ensure
			 that the Federal Government knows whether people who entered the country on a
			 short-term visa return home;
		Whereas the U.S. Treasury Department decision to allow
			 financial institutions to accept the Mexican matricula consular card as valid
			 identification for the purpose of opening bank accounts encourages illegal
			 immigrants to stay in the United States;
		Whereas Federal Bureau of Investigation officials have
			 testified under oath that the matricula consular card is not a reliable
			 form of identification, due to the non-existence of any means of verifying the
			 true identity of the card holder and because the card is so vulnerable
			 to fraud and forgery there are two major criminal threats posed by the
			 cards, and one potential terrorist threat;
		Whereas this and previous Administrations have failed to
			 enforce the legally binding affidavits of support that sponsors of immigrants
			 sign;
		Whereas the lack of such enforcement lets immigrants know
			 they can wrongfully take advantage of government benefits paid for by American
			 taxpayers;
		Whereas ninety-eight percent of illegal immigrants
			 arrested along the U.S.-Mexico border between 2000 and 2005 were simply
			 released across the border without prosecution, and many were caught and
			 released multiple times;
		Whereas such a catch and return without prosecution policy
			 encourages illegal immigrants to keep trying to enter illegally and creates a
			 revolving door of illegal immigration;
		Whereas this and previous Administrations have largely
			 ignored laws enacted as part of the Immigration Reform and Control Act of 1986
			 that impose fines on businesses that employ illegal workers;
		Whereas in 2004, the Administration did not issue any
			 final orders to employers for hiring illegal immigrants;
		Whereas in 2005, the Administration issued only 10 such
			 final orders;
		Whereas not enforcing employer sanctions encourages the
			 hiring of illegal immigrants and the easy availability of jobs acts as a magnet
			 that attracts illegal immigrants;
		Whereas neither the United States Department of Homeland
			 Security nor the United States Department of Justice has filed suit to stop any
			 of the ten states that allow colleges and universities to offer in-state
			 tuition rates to illegal immigrants in violation of section 505 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996;
		Whereas such a policy unfairly burdens U.S. citizens
			 because there are fewer places for legal residents in those colleges or
			 universities and out-of-state students pay more than illegal immigrants;
		Whereas in some judicial jurisdictions alien smugglers
			 must be caught smuggling at least twelve illegal immigrants before they will be
			 prosecuted by the U.S. Attorney’s Office;
		Whereas such a policy acts as an incentive for smugglers
			 to continue their trade as long as they do not breach the arbitrary threshold
			 for prosecution;
		Whereas there are currently only 13,500 Border Patrol
			 agents, which is 1,306 less than the number Congress required be in place by
			 the end of FY 2007 in the Intelligence Reform and Terrorism Prevention
			 Act of 2004;
		Whereas more Border Patrol agents will help ensure
			 effective control of the U.S-Mexico border;
		Whereas there are currently only 27,500 detention beds for
			 holding illegal immigrants which is 15,944 less than the number Congress
			 required be in use by the end of FY 2007 in the Intelligence Reform and
			 Terrorism Prevention Act of 2004;
		Whereas additional detention beds will help ensure that
			 all criminal aliens and individuals apprehended while crossing the border
			 illegally are detained prior to prosecution and deportation;
		Whereas there are currently only 5,571 Immigration and
			 Customs Enforcement investigators, which is less than the number Congress
			 required be in place by the end of FY 2007 in the Intelligence Reform
			 and Terrorism Prevention Act of 2004;
		Whereas additional investigators will help ensure that
			 sufficient worksite enforcement is performed to impose employer sanctions on
			 those who hire illegal immigrants;
		Whereas Congress passed and the President signed the
			 Secure Fence Act of 2006 requiring more than 700 miles of
			 fencing to be built along the U.S.-Mexico border;
		Whereas as of June 5, 2007, only 87 miles of fencing
			 exists even though such fencing helps deter illegal border crossing;
		Whereas the Department of Homeland Security may use
			 expedited removal procedures for any illegal immigrants who have not been
			 admitted or paroled into the United States and who have not affirmatively shown
			 that they have been inside the United States for two years;
		Whereas the Department of Homeland Security only uses
			 expedited removal procedures for illegal immigrants who are apprehended within
			 100 miles of the U.S. border and within 14 days of entry to the United States
			 even though wider use of expedited removal would help decrease the number of
			 appeals of removal orders which clog the Federal court system; and
		Whereas the current illegal immigration crisis is a direct
			 result of this and previous Administrations failing to enforce or adequately
			 enforce at least eight immigration laws passed by Congress and enacted by the
			 current and former Administrations: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Administration
			 should—
				(A)implement the entry and exit portions of
			 the United States Visitor and Immigrant Status Indicator Technology program
			 (U.S.–VISIT), as required by the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996;
				(B)reverse the
			 Treasury Department’s decision to allow financial institutions to accept the
			 Mexican matricula consular cards as valid identification for the purpose of
			 opening bank accounts;
				(C)enforce legally
			 binding affidavits of support that sponsors of immigrants sign;
				(D)end the practice
			 of catching illegal immigrants at the border and returning them without
			 prosecution;
				(E)enforce the employer sanctions enacted as
			 part of the Immigration Reform and Control Act of 1986;
				(F)enforce section
			 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996,
			 which prohibits in-State college tuition for illegal immigrants;
				(G)require
			 prosecution of anyone caught smuggling immigrants across the border illegally
			 irrespective of how many immigrants are being smuggled;
				(H)increase the
			 number of full-time Border Patrol agents by at least 1,306 by the end of fiscal
			 year 2007, as authorized by the Intelligence Reform and Terrorism Prevention
			 Act of 2004;
				(I)increase the number of detention beds for
			 illegal immigrants by at least 15,944 by the end of fiscal year 2007, as
			 authorized by the Intelligence Reform and Terrorism Prevention Act of
			 2004;
				(J)increase the number of full-time
			 immigration investigators by at least 1,600 by the end of fiscal year 2007, as
			 authorized by the Intelligence Reform and Terrorism Prevention Act of
			 2004;
				(K)comply with the
			 Secure Fence Act of 2006 by building over 700 miles of fencing along the
			 U.S.-Mexico border; and
				(L)increase the use of
			 expedited removal procedures for all illegal immigrants eligible for expedited
			 removal under United States immigration laws; and
				(2)taking the steps described in paragraph (1)
			 will lead to a substantial reduction in illegal immigration and will greatly
			 improve the border security of the United States.
			
